Exhibit 10.45

MULTI-FINELINE ELECTRONIX, INC.

2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK APPRECIATION RIGHT GRANT

You have been granted the following Stock Appreciation Right (the “SAR” or
“SARs”) to acquire Common Stock of Multi-Fineline Electronix, Inc. (the
“Company”) under the Company’s 2004 Stock Incentive Plan (the “Plan”):

 

Name of Participant:

   [Name of Participant]

Total Number of SARs Granted:

   [Total Number of SARs]

Base Appreciation Amount per Share:

   $[          ]

Grant Date:

   [          ]

Vesting Commencement Date:

   [          ]

Vesting Schedule:

   [          ]

Expiration Date:

  

[          ]. This SAR expires earlier if your

Service terminates earlier, as described in the

SAR Agreement.

YOU ACKNOWLEDGE AND AGREE THAT THE SARS SHALL VEST, IF AT ALL, ONLY DURING THE
PERIOD OF YOUR SERVICE (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE
SAR OR ACQUIRING SHARES HEREUNDER). YOU FURTHER ACKNOWLEDGE AND AGREE THAT
NOTHING IN THIS NOTICE, THE SAR AGREEMENT, OR THE PLAN SHALL CONFER UPON YOU ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF YOUR SERVICE, NOR SHALL
IT INTERFERE IN ANY WAY WITH YOUR RIGHT OR THE RIGHT OF THE COMPANY OR A PARENT
OR SUBSIDIARY OF THE COMPANY TO WHICH YOU PROVIDE SERVICES TO TERMINATE YOUR
SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. YOU ACKNOWLEDGE THAT
UNLESS YOU HAVE A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
YOUR STATUS IS AT WILL.

You have reviewed this Notice, the Plan, and the SAR Agreement in their
entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understand all provisions of this Notice, the
Plan and the SAR Agreement. You hereby agree that all questions of
interpretation and administration relating to this Notice, the Plan and the SAR
Agreement shall be resolved by the Committee in accordance with the SAR
Agreement. You further agree to the venue selection in accordance with the SAR
Agreement. You further agree to notify the Company upon any change in the
residence address indicated in this Notice.

 

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this SAR is granted under and governed by the term
and conditions of the Plan and the SAR Agreement, both of which are attached to
and made a part of this document.

 

PARTICIPANT:     MULTI-FINELINE ELECTRONIX, INC.       By:     Participant’s
Signature    

 

 

Title:

            Participant’s Printed Name      

 

-2-



--------------------------------------------------------------------------------

MULTI-FINELINE ELECTRONIX, INC.

2004 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHT AGREEMENT

 

Vesting    This SAR becomes exercisable in installments, as shown in the Notice
of SAR Grant (the “Notice”). This SAR will in no event become exercisable for
additional shares after your Service has terminated for any reason. Term    This
SAR expires in any event at the close of business at Company headquarters on the
day before the 10th anniversary of the Grant Date, as shown on the Notice. This
SAR may expire earlier if your Service terminates, as described below.

Regular

Termination

   If your Service terminates for any reason except death or “Total and
Permanent Disability” (as defined in the Plan), then this SAR will expire at the
close of business at Company headquarters on the date three (3) months after the
date your Service terminates (or, if earlier, the Expiration Date). The Company
has discretion to determine when your Service terminates for all purposes of the
Plan and its determinations are conclusive and binding on all persons. Death   
If you die, then this SAR will expire at the close of business at Company
headquarters on the date 12 months after the date your Service terminates (or,
if earlier, the Expiration Date). During that period of up to 12 months, your
estate or heirs may exercise the SAR. Disability    If your Service terminates
because of your Total and Permanent Disability, then this SAR will expire at the
close of business at Company headquarters on the date 12 months after the date
your Service terminates (or, if earlier, the Expiration Date). Leaves of Absence
  

For purposes of this SAR, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice may be adjusted in accordance with the Company’s leave of absence policy
or the terms of your leave. If you commence working on a part-time basis, then
the vesting schedule specified in the Notice may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.



--------------------------------------------------------------------------------

Restrictions on Exercise   

The Company will not permit you to exercise this SAR if the issuance of shares
at that time would violate any law or regulation. The inability of the Company
to obtain approval from any regulatory body having authority deemed by the
Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this SAR shall relieve the Company of any liability with respect to
the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained. However, the Company shall use its best efforts to
obtain such approval.

 

If the exercise of the SAR within the applicable time periods set forth herein
is prevented by this section, the SAR will remain exercisable until one (1)
month after the date you are notified by the Company that the SAR is
exercisable, but in any event no later than the Expiration Date set forth in the
Notice.

 

Notwithstanding any provision of this SAR Agreement to the contrary, if a sale,
within the applicable time periods for a regular termination or termination due
to death or disability as described above, of shares acquired upon the exercise
of the SAR would subject you to suit under Section 16(b) of the Exchange Act,
the SAR shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of such shares by you would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after your termination of Service, or (iii) the Expiration Date set forth in the
Notice.

Notice of Exercise    The SAR shall be exercisable only by delivery of an
exercise notice in such form as determined by the Committee (including an
exercise notice in electronic form) which shall state the election to exercise
the SAR and the whole number of SARs being exercised. Your notice must also
specify how your shares should be registered. The notice will be effective when
it is received by the Company or any third-party administrator designated by the
Company. If someone else wants to exercise this SAR after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.

Method of

Exercise

   Upon the exercise of the SAR, the Company will deliver to you the net number
of shares equal to (i) the number of SARs being exercised, multiplied by (ii) a
fraction, the number of which is the Fair Market Value per share (on the
exercise date) less the Base Appreciation Amount per share, and the denominator
of which is such Fair Market Value per share. The net number of shares to be
received will be rounded down to the nearest whole number of shares.

 

2



--------------------------------------------------------------------------------

Right to Exercise    This SAR will be subject to the provisions of Sections 9
and 11 of the Plan relating to the exercisability or termination of the SAR in
the event of a Change in Control or other transaction affecting the Company. You
will be subject to reasonable limitations on the number of requested exercises
during any monthly or weekly period as determined by the Committee. In no event
will the Company issue fractional shares. Taxes    Prior to any event in
connection with the SAR (e.g., exercise) that the Company determines may result
in any tax withholding obligation, whether United States federal, state, local
or non-U.S., including any social insurance, employment tax, payment on account
or other tax-related obligation (the “Tax Withholding Obligation”), you must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.   

•     Share Withholding. If permissible under applicable law, you authorize the
Company to, upon the exercise of its sole discretion, withhold from those shares
otherwise issuable to you the whole number of shares sufficient to satisfy the
minimum applicable Tax Withholding Obligation. You acknowledge that the withheld
shares may not be sufficient to satisfy your minimum Tax Withholding Obligation.
Accordingly, you agree to pay to the Company as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the withholding of shares described above.

  

•     By Sale of Shares. Unless you determine to satisfy the Tax Withholding
Obligation by some other means in accordance with the bullet point below, your
acceptance of this SAR constitutes your instruction and authorization to the
Company and any brokerage firm determined acceptable to the Company for such
purpose to, upon the exercise of the Company’s sole discretion, sell on your
behalf a whole number of shares from those shares issuable to you as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such shares will be sold on the
day such Tax Withholding Obligation arises (e.g., an exercise date) or as soon
thereafter as practicable. You will be responsible for all broker’s fees and
other costs of sale, and you agree to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale. To the
extent the proceeds of such sale exceed your minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to you. You acknowledge that the
Company or its designee is under no obligation to arrange for

 

3



--------------------------------------------------------------------------------

  

such sale at any particular price, and that the proceeds of any such sale may
not be sufficient to satisfy your minimum Tax Withholding Obligation.
Accordingly, you agree to pay to the Company as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of shares described above.

  

•     By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of business days as determined by the Board
of Directors) before any Tax Withholding Obligation arises, you may elect to
satisfy your Tax Withholding Obligation by delivering to the Company an amount
that the Company determines is sufficient to satisfy the Tax Withholding
Obligation by (x) wire transfer to such account as the Company may direct,
(y) delivery of a certified check payable to the Company, or (z) such other
means as specified from time to time by the Board.

   Notwithstanding the foregoing, the Company also may satisfy any Tax
Withholding Obligation by offsetting any amounts (including, but not limited to,
salary, bonus and severance payments) payable to you by the Company.
Furthermore, in the event of any determination that the Company has failed to
withhold a sum sufficient to pay all withholding taxes due in connection with
the SAR, you agree to pay the Company the amount of such deficiency in cash
within five (5) days after receiving a written demand from the Company to do so,
whether or not you are an employee of the Company at that time.

Restrictions on

Resale

   By signing this Agreement, you agree not to sell any SAR shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale (e.g., a lock-up period after the Company goes
public). This restriction will apply as long as you are an employee, consultant
or director of the Company or a subsidiary of the Company. Transfer of SAR   

In general, only you can exercise this SAR prior to your death. You may in any
event dispose of this SAR in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your SAR in any other way.

 

However, the “Committee” (as defined in the Plan) may, in its sole discretion,
allow you to transfer this SAR as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse,

 

4



--------------------------------------------------------------------------------

  

former spouse, sibling, niece, nephew, mother-in-law, father-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest.

 

In addition, the Committee may, in its sole discretion, allow you to transfer
this option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights.

 

The Committee will allow you to transfer this SAR only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

Retention Rights    Neither your SAR nor this Agreement gives you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

Stockholder

Rights

   You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this SAR by giving the required notice to the Company.
No adjustments are made for dividends or other rights if the applicable record
date occurs before you exercise this SAR, except as described in the Plan.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of SARs covered by this SAR Agreement and
the base appreciation amount per share may be adjusted pursuant to the Plan.

Entire Agreement;

Applicable Law

   The Notice, the Plan and this SAR Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you. Nothing in
the Notice, the Plan and this SAR Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties. The Notice, the Plan and this SAR Agreement are to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of the
Notice, the Plan or this SAR Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

5



--------------------------------------------------------------------------------

Construction    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the SAR Agreement shall have the meanings
assigned to them in the Plan. The captions used in the Notice and this SAR
Agreement are inserted for convenience and shall not be deemed a part of the SAR
for construction or interpretation. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

Administration

and Interpretation

   Any question or dispute regarding the administration or interpretation of the
Notice, the Plan or this SAR Agreement shall be submitted by you or by the
Company to the Committee. The resolution of such question or dispute by the
Committee shall be final and binding on all persons. Venue    The Company, you
and your assignees (the “parties”) agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or this SAR Agreement shall
be brought in the United States District Court for the Southern District of
California (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a California state court in the County of Orange) and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court. If any one or more provisions of this section shall for any reason be
held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable. Notices    Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery, upon deposit for delivery by an internationally
recognized express mail courier service or upon deposit in the United States
mail by certified mail (if the parties are within the United States), with
postage and fees prepaid, addressed to the other party at its address as shown
in these instruments, or to such other address as such party may designate in
writing from time to time to the other party.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

6